NUMBER 13-21-00302-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                                IN RE TANEISHA PAULIONO


                            On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

               Before Justices Benavides, Longoria, and Tijerina
                  Memorandum Opinion by Justice Tijerina1

        Pro se relator Taneisha Pauliono filed a petition for writ of mandamus in the above-

referenced cause through which she generally asserts that the trial court 2 abused its




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.1 (“The court of appeals must hand down a written opinion that is as brief as practicable but that
addresses every issue raised and necessary to final disposition of the appeal.”); id. R. 47.4 (explaining the
differences between opinions and memorandum opinions).
        2 This original proceeding arises from trial court cause number 2021-CCL-00621 in the County
Court at Law No. 2 of Cameron County, Texas, and the respondent is the Honorable Laura Betancourt.
See id. 52.2.
discretion by refusing to sign a final judgment and instead transferring the case to a

different court. Relator requests that we direct the trial court to abate all proceedings in

Court at Law No. 4 of Cameron County, Texas; sign the judgment “rendered” on August

17, 2021 by the judge of the County Court at Law No. 2 of Cameron County, Texas; and

“stay this litigation pending final resolution, including [the] newly re-filed original complaint

with Cause No. 2021-DCL-05313 in the Cameron County District Court . . . .”

       Mandamus is an extraordinary and discretionary remedy. See In re Allstate Indem.

Co., 622 S.W.3d 870, 883 (Tex. 2021) (orig. proceeding); In re Garza, 544 S.W.3d 836,

840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of Am., 148

S.W.3d 124, 138 (Tex. 2004) (orig. proceeding). The relator must show that (1) the trial

court abused its discretion, and (2) the relator lacks an adequate remedy on appeal. In re

USAA Gen. Indem. Co., 624 S.W.3d 782, 787 (Tex. 2021) (orig. proceeding); In re

Prudential Ins. Co. of Am., 148 S.W.3d at 135–36; Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding). “The relator bears the burden of proving these two

requirements.” In re H.E.B. Grocery Co., 492 S.W.3d 300, 302 (Tex. 2016) (orig.

proceeding) (per curiam); Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig.

proceeding). In addition to other requirements, the relator must include a statement of

facts supported by citations to competent evidence included in the appendix or record

and must also provide a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the appendix or record. See generally TEX. R.

APP. P. 52.3 (governing the form and contents for a petition). The relator must also file an

appendix and record sufficient to support the claim for mandamus relief. See id. R. 52.3(k)




                                                   2
(specifying the required contents for the appendix); R. 52.7(a) (specifying the required

contents for the record).

       The Court, having examined and fully considered the petition for writ of mandamus

and the foregoing standard of review, is of the opinion that relator has not met her burden

to obtain relief. Relator has failed to (1) include a statement of facts supported by citations

to competent evidence included in the appendix or record, (2) provide a clear and concise

argument for the contentions made, with appropriate citations to authorities and to the

appendix or record, and (3) file an appendix and record sufficient to support the claim for

relief. See TEX. R. APP. P. 52.3; id. R. 52.3(k). Accordingly, we deny the petition for writ

of mandamus and all relief sought therein.

                                                                 JAIME TIJERINA
                                                                 Justice


Delivered and filed on the
29th day of September, 2021.




                                                  3